Citation Nr: 0334574	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to identify by 
name, address, and approximate 
(beginning and ending) dates of all 
VA and non-VA health care providers 
as well as all employers who have 
treated him for hearing loss before 
military service as well as since his 
separation from military service in 
January 1973.

2.	Ask the veteran to provide any 
medical evidence that he has in his 
possession or may be able to obtain, 
which shows left ear hearing loss did 
not pre-exist military service, pre-
existing left ear hearing loss was 
aggravated by military service, a 
relationship between current hearing 
loss (right or left ear) and his 
military service, or that shows he 
was first diagnosed with 
sensorineural hearing loss in either 
ear within one year after his 
separation from military service in 
January 1973.

3.	Obtain records from each health 
care provider and employer the 
veteran identifies as well as all 
treatment records during the period 
from January 1973 to the present from 
Dr. Alan T. Richardson (934 North 
Augusta Street, Staunton, VA 24401), 
Dr. Rufus Huffman (Rockingham Mental 
Hospital, 235 Cantrell Avenue, 
Harrisburg VA 22904), Dr. Douglas 
Smith (Bridgewater Family Physicians, 
P.O. Box 237, Bridgewater VA 22812), 
Harrisburg Family Practice (1831 
Reservoir Street, Harrisburg VA 
22801), the Salem Virginia VA medical 
center (VAMC) including any separate 
records kept by Drs. Steven D. 
Richards and John Cole, and the 
Martinsburg West Virginia VAMC.  As 
to the VAMCs, request notes, 
discharge summaries, consults, 
vitals, medications, labs, imaging, 
diet and nutrition assessment, 
procedures, and problem lists.

4.	After associating with the 
record all evidence obtained in 
connection with the above 
development, make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded ears, 
nose, and throat (ENT) and 
audiological examinations.  Send the 
claims folder to the examiners for 
review.  All indicated tests and 
studies should be accomplished and 
all clinical findings should be 
reported in detail.  The examiners 
are asked to elicit from the veteran 
a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examiners are asked to 
answers to the following questions:

As to the left ear: 
(i).  Specify whether the veteran's 
left ear hearing loss disability 
existed prior to the veteran's 
entrance into military service; or, 
whether any such disability was 
coincident with his military service?  
(ii).  If the veteran's left ear 
hearing loss disability is found to 
have existed prior to service, 
specify whether such disability 
increased in severity during service?  
In offering this assessment, the 
reviewing physicians are asked to 
specifically comment on whether the 
veteran sustained temporary or 
intermittent hearing loss during 
service; or whether there was a 
permanent worsening of the underlying 
pathology of the veteran's left 
hearing loss during service, 
resulting in any current hearing loss 
disability?
(iii).  If the left ear hearing loss 
is found to have increased in 
severity during service, specify 
whether such increase was due to the 
natural progression of the veteran's 
left ear hearing loss disability?
(iv).  Alternatively, (a) specify 
whether any currently diagnosed left 
ear hearing loss disability had its 
onset during military service?  (b) 
specify whether any currently 
diagnosed left ear hearing loss 
disability was caused by any incident 
or event that occurred during 
military service?
As to the right ear:
(i)  Specify whether any currently 
diagnosed right ear hearing loss 
disability had its onset during 
military service?  
(ii).  Specify whether any currently 
diagnosed right ear hearing loss 
disability was caused by any incident 
or event that occurred during 
military service?

Note:  In providing the above 
opinions, the examiners must take 
into account the veteran's claims of 
having been exposed to acoustic 
trauma while in military service as a 
cannoner as well as his post-service 
work history in the construction 
industry.
Legible reports of examination must 
be associated with the record and 
must include all examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





